MEMORANDUM **
Counsel did not render ineffective assistance under Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). He pursued a coherent trial strategy, secured a downward departure that let appellant avoid incarceration and advised his client of his right to appeal.
The district court did not abuse its discretion by failing to hold an evidentiary hearing. See Swan v. Peterson, 6 F.3d 1373, 1384 (9th Cir.1993). “The court may deny a hearing if the [movant’s] allegations, viewed against the record ... are so palpably incredible or patently frivolous as to warrant summary dismissal.” United States v. McMullen, 98 F.3d 1155, 1159 (9th Cir.1996) (internal quotations and citations omitted).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.